Exhibit 10.2

Execution Version

NOTE PURCHASE AGREEMENT

THIS NOTE PURCHASE AGREEMENT (this “Agreement”) is entered into this 31st day of
December, 2017, by and among Legacy Reserves LP, a Delaware limited partnership
(the “Company”), and Fir Tree Value Master Fund, L.P., a Cayman Islands exempted
limited partnership, Fir Tree Capital Opportunity Master Fund, L.P., a Cayman
Islands exempted limited partnership, Fir Tree Capital Opportunity Master Fund
III, L.P., a Cayman Islands exempted limited partnership, FT SOF IV Holdings,
LLC, a Delaware limited liability company, FT SOF V Holdings, LLC, a Delaware
limited liability company, and FT SOF VII Holdings, LLC, a Delaware limited
liability company (collectively, the “Sellers” and individually, a “Seller”).

WHEREAS, the Sellers collectively own beneficially, through Depository Trust
Company (“DTC”), $187,077,000 principal amount of the Company’s 6.625% Senior
Notes due 2021 (the “Notes”) (with the principal amount of the Notes held by
each Seller specified on Exhibit A), issued under the indenture, dated as of
May 28, 2013, among the Company, Legacy Reserves Finance Corporation, the
guarantors named therein and Wilmington Trust, National Association, as trustee,
as supplemented by the First Supplemental Indenture, dated as of August 25, 2015
(the “Indenture”); and

WHEREAS, the Company desires to buy from the Sellers, and the Sellers desire to
sell to the Company, all of the Notes owned by each of the Sellers, on the terms
and subject to the conditions set forth herein, and in the amounts specified in
Exhibit A hereto.

NOW, THEREFORE, the Company and each Seller, in consideration of the terms and
conditions set forth herein and other good and valuable consideration the
sufficiency of which is hereby acknowledged, agree as follows:

 

  1. CERTAIN DEFINITIONS AND PRINCIPLES OF CONSTRUCTION AND INTERPRETATION. Each
term defined in the Indenture and used herein without definition has the meaning
assigned to such term in the Indenture. The principles of construction and
interpretation set forth in Section 1.04 of the Indenture shall apply to, and
are hereby incorporated by reference in, this Agreement.

 

  2. PURCHASE OF NOTES.

 

  a. The Company hereby purchases from the Sellers, and the Sellers hereby
convey, sell, assign and transfer to the Company, free and clear of all liens,
encumbrances and rights of others (except for those imposed by the Indenture or
those resulting from any actions taken or failed to be taken by the Company),
the Notes specified on Exhibit A for the purchase price set forth on Exhibit A
with respect to each Seller. The Notes will be delivered against the payment of
the Purchase Price (as defined below) at the settlement of the purchase and sale
of Notes provided for in Section 4 (the “Settlement”). Following the execution
and delivery of this Agreement until the time of Settlement and subject to the
terms of this Agreement, each Seller shall hold its interest in the Notes sold
by such Seller hereunder as agent for the Company.

 

  b. For U.S. federal income tax purposes, the parties hereto intend that the
date of this Agreement shall be treated as the “trade date” as that term is used
in Revenue Rulings 93-84, 1993-2 C.B. 225 and 66-97, 1966-1 C.B. 190.
Accordingly the parties (and their owners, as determined for federal income tax
purposes, in the case of any parties hereto that are disregarded entities for
U.S. federal income tax purposes) hereto intend that the date hereof shall be
the effective date of the sale of the Notes for U.S. federal income tax purposes
and shall agree to report the transaction in a manner consistent with such
treatment for U.S. federal income tax purposes, unless otherwise required by
applicable law.



--------------------------------------------------------------------------------

  3. PURCHASE PRICE.

 

  a. The purchase price to be paid by the Company to each Seller (the “Purchase
Price”) shall be equal to the purchase price set forth opposite such Seller’s
name on Exhibit A (which Purchase Price shall be delivered against, without
limitation, all principal, accrued interest and other amounts owing in respect
of the Notes), as set forth on Exhibit A.

 

  b. Notwithstanding anything in this Agreement to the contrary, in the event
that, at any time and from time to time, during the 30-day period immediately
following the date hereof, the Company or any Affiliate thereof enters into a
definitive agreement that would result in the redemption of all or any portion
of the Company’s 6.625% Senior Notes due 2021 issued under the Indenture (the
“6.625% Senior Notes”), or otherwise redeems all or any portion of the 6.625%
Senior Notes, at a redemption price (the “Redemption Price”) equal to 90% or
greater of the principal amount of the 6.625% Senior Notes, plus accrued but
unpaid interest thereon, then the Company shall pay to each Seller, the amount
by which the Redemption Price in respect of such Notes exceeds the Purchase
Price paid to such Seller by the Company in respect of such Notes hereunder
(with respect to each Seller, a “Make Whole Payment”). If all or any portion of
the Redemption Price is in a form other than cash, the Company and Sellers shall
mutually agree upon the value thereof.    Each Make Whole Payment shall be made
promptly following (and in no event more than ten business days after) the
consummation of the applicable redemption, and shall for all purposes be treated
by the Company and the applicable Sellers as an adjustment to the Purchase
Price. Each Make Whole Payment shall be made in cash by wire transfer of
immediately available cash funds to the Wire Transfer Instructions (or such
other accounts designated by the applicable Sellers in writing).

 

  4. SETTLEMENT.

 

  a. Subject to each of the terms of this Agreement, the date of the Settlement
shall be January 5, 2018 (the “Settlement Date”).

 

  b. At the Settlement, the Company shall make a wire transfer of immediately
available funds to the Sellers in the amounts specified in Exhibit A hereto and
in accordance with the wire transfer instructions delivered by the Sellers to
the Company on the date hereof (the “Wire Transfer Instructions”).

 

  c. At the Settlement, each Seller shall effect by book entry, in accordance
with the applicable procedures of DTC and the terms of the Indenture, the
delivery to the Company in the amounts specified in Exhibit A hereto.

 

  d.

The obligation of the Company to effectuate the Settlement and the occurrence of
the Settlement Date shall be subject to (i) the accuracy of the representations
and warranties of each of the Sellers made herein; (ii) the occurrence of the
“Settlement Date,” as defined in that certain Note Purchase Agreement, dated as
of the date hereof, among the Sellers and GSO Energy Select Opportunities Fund

 

-2-



--------------------------------------------------------------------------------

  LP, GSO Energy Partners-A LP, GSO Energy Partners-B LP, GSO Energy Partners-C
LP, GSO Energy Partners-C II LP, GSO Energy Partners-D LP, GSO Palmetto
Opportunistic Investment Partners LP and GSO CSF III HoldCo LP (without giving
effect to any amendment, modification, supplement or waiver thereto without the
consent of the Company hereunder) (the “Other Note Purchase Agreement”); and
(iii) the effectiveness of the Third Amendment, dated as of December 31, 2017,
to the Credit Agreement dated as of October 25, 2016, by and among the Company,
the financial institutions from time to time party thereto as lenders, and
Cortland Capital Market Services LLC, as the Administrative Agent.

 

  e. The obligation of each Seller to effectuate the Settlement and the
occurrence of the Settlement Date shall be subject to (i) the accuracy of the
representations and warranties of the Company made herein, (ii) the occurrence
of the “Settlement Date,” as defined in the Other Note Purchase Agreement and
(iii) delivery on the date hereof of a legal opinion of Company counsel in form
and substance attached hereto as Exhibit B.

 

  5. REPRESENTATIONS OF SELLERS. Each Seller, severally and not jointly, makes
the following representations to the Company as of the date hereof and as of the
Settlement Date:

 

  a. Each Seller has the requisite corporate, limited liability company and/or
limited partnership power and authority enter into this Agreement and to perform
its obligations hereunder.

 

  b. The Notes set forth by such Seller’s name in Exhibit A are owned
beneficially by such Seller and constitute all of the Notes owned by such Seller
and, in the aggregate, the total amount of Notes listed on Exhibit A constitute
all of the Notes beneficially owned by the Sellers and their Affiliates. Such
Seller has full right and title to such Notes, free and clear of any lien or
encumbrance whatsoever (except for those imposed by the Indenture), and full and
unrestricted right and power to sell such Notes pursuant to the provisions of
this Agreement without obtaining the consent or approval of any other person
that has not been obtained.

 

  c. The sale of the Notes by each Seller hereunder does not violate or
represent a breach of, or constitute a default under, any instruments governing
such Seller, any law, regulation or order, or any agreement to which such Seller
is a party or by which such Seller is bound. The Seller is not party to any
other agreement, commitment, contract or other instrument which would adversely
affect its ability to perform its obligations hereunder and/or the purchase and
sale transactions contemplated by this Agreement.

 

  d. This Agreement has been duly executed and delivered by each Seller and
constitutes a legal, valid and binding obligation of such Seller enforceable in
accordance with its terms, subject to applicable bankruptcy, insolvency,
reorganization, moratorium or other laws affecting creditors’ rights generally
and subject to general principles of equity, regardless of whether considered in
a proceeding in equity or at law.

 

-3-



--------------------------------------------------------------------------------

  e. Each Seller acknowledges and agrees that none of the Company nor any of its
Affiliates has given any investment advice or rendered any opinion to any Seller
as to whether the sale of the Notes is prudent, and no Seller hereto is relying
on any representation or warranty by any other party hereto, except as expressly
set forth in this Agreement.

 

  f. Each Seller has made an independent decision to sell and transfer the Notes
to the Company based on the information available to such Seller, which such
Seller has determined is adequate for that purpose.

 

  g. Each Seller acknowledges that the Company and its Affiliates may be in
possession of material, non-public, confidential information concerning the
Notes or the Company or its Affiliates (the “Material Information”) that is not
known or otherwise available to the Sellers and that may be material in the
decision to sell the Notes, including but not limited to the information of the
type described below:

 

  i. Financial and Operational Details: Information including, but not limited
to, internal and external budgets, projections, corporate office expenditures,
employee compensation and senior management incentive plans relating to the
Company, its subsidiaries and its general partner (the “Company Group”) and
their respective Affiliates and certain other persons;

 

  ii. Litigation: Information regarding current status of certain litigation
pending against the Company Group and its Affiliates and certain other persons;

 

  iii. Strategic Discussions: Information regarding strategic decisions
considered by the Company Group, including, but not limited to, expansions,
divestitures, mergers, acquisitions, joint venture partnerships, corporate or
other conversions, restructurings and other strategic matters considered by the
Company Group, and other strategic board discussions;

 

  iv. Capital Raise: Information related to the Company Group’s efforts to raise
capital from various sources, including, without limitation, the proposed terms
thereof;

 

  v. Management and Board: Information relating to hiring, firing, compensation,
retention and/or promotion regarding the Company Group’s managers;

 

  vi. Capital Budgeting and Capital Structure Alternatives: Information
regarding uses of the Company Group’s capital, including priorities for capital
deployment, and capital structure, including any amendments, refinancing plans,
dividends and other material items related to the capital structure and the
fundings of loans or other capital contemplated in connection with this
Agreement and the Other Note Purchase Agreement; and

 

-4-



--------------------------------------------------------------------------------

  vii. Other Miscellaneous Information: Other information, including material
nonpublic information, gathered from conversations with Company Group’s
management and other stakeholders.

 

  h. If the Material Information were disclosed to a Seller, the Material
Information could foreseeably affect (i) the applicable Seller’s willingness to
enter into the transaction contemplated hereby and (ii) the price the applicable
Seller would be willing to receive in connection with the sale of the Notes.
Moreover, the Material Information may indicate that the value of the Notes is
substantially different from the purchase price contemplated to be paid by the
Company to the applicable Seller for the Notes.

 

  i. Notwithstanding the Company’s possession of the Material Information, which
is not being disclosed, and the other items set forth in this Agreement, each
Seller desires to enter into this Agreement.

 

  j. Each Seller is a sophisticated investor with respect to the Notes and has
adequate information concerning the business and financial condition of the
Company, and understands the disadvantage to which any party hereto may be
subject on account of the disparity of information as between the parties. Each
Seller believes, by reason of its business or financial experience, that it is
capable of evaluating the merits and risks of the purchase and sale of the Notes
pursuant to this Agreement, and of protecting its own interest in connection
with such transfer.

 

  k. To the fullest extent permitted by law, each Seller, on behalf of itself
and each of its Affiliates, expressly waives and fully releases and discharges
the Company, including its Affiliates and the Company’s and its Affiliates’
respective current and former partners, members, managers, officers, directors,
employees, representatives and agents (collectively, the “Company Released
Persons”), from any and all actions, proceedings, suits, judgments, liens and
executions of any kind, claims, debts, loss, damages and demands whatsoever, in
law or in equity, including attorneys’ fees, that each Seller ever had, now has
or hereafter shall or may have, whether known or unknown for, upon or by reason
of, any claim asserted with regard to, based upon or arising from any of the
Company’s failure to disclose or any of the Sellers’ failure or inability to
obtain and review, in connection with the transactions contemplated under this
Agreement, the Material Information, including, without limitation, claims they
may have or hereafter acquire under applicable U.S. (federal or state)
securities laws, but in any event excluding claims arising as a result of fraud
or based on any breach by a Company Released Person of any provision,
representation, warranty or covenant of this Agreement or any other agreement by
and between such Seller and any Company Released Person (“Seller Excluded
Claims”). Each Seller shall not institute or maintain any cause of action, suit,
complaint or other proceeding against any Company Released Person as a result of
a Company Released Person’s failure to disclose the Material Information to the
applicable Seller, other than with respect to Seller Excluded Claims. Each
Seller shall indemnify each Company Released Person from any loss, claim, cost,
expense or damage arising out of any breach by the applicable Seller of its
representations, warranties or covenants under this Agreement.

 

-5-



--------------------------------------------------------------------------------

  l. Each Seller is a “qualified institutional buyer” within the meaning of Rule
144A under the Securities Act.

 

  m. The Company is relying on the representations set forth in this Section 6
in engaging in the transaction contemplated hereby, and would not engage in such
transaction in the absence of such representations.

 

  6. REPRESENTATIONS OF THE COMPANY. The Company represents as follows to each
Seller as of the date hereof and as of the Settlement Date:

 

  a. The Company has the requisite limited partnership power and authority enter
into this Agreement and to perform its obligations hereunder.

 

  b. The purchase of the Notes by the Company hereunder does not violate or
represent a breach of, or constitute a default under, any instruments governing
the Company, any law, regulation or order, or any agreement to which the Company
is a party or by which the Company is bound. The Company is not party to any
other agreement, commitment, contract or other instrument which would adversely
affect its ability to perform its obligations hereunder and/or the purchase and
sale transactions contemplated by this Agreement, including the Indenture, the
indenture, dated as of December 4, 2012, among the Company, Legacy Reserves
Finance Corporation, the guarantors named therein and Wilmington Trust, National
Association, as trustee, as supplemented by the First Supplemental Indenture,
dated as of August 25, 2015, and the Credit Agreement dated as of October 25,
2016, by and among the Company, the financial institutions from time to time
party thereto as lenders, and Cortland Capital Market Services LLC, as the
Administrative Agent, as amended.

 

  c. This Agreement has been duly executed and delivered by the Company and
constitutes a legal, valid and binding obligation of the Company enforceable in
accordance with its terms, subject to applicable bankruptcy, insolvency,
reorganization, moratorium or other laws affecting creditors’ rights generally
and subject to general principles of equity, regardless of whether considered in
a proceeding in equity or at law.

 

  d. The Company acknowledges and agrees that no Seller nor any of their
respective Affiliates has given any investment advice or rendered any opinion to
the Company as to whether the purchase or sale of the Notes is prudent or
suitable, and the Company is not relying on any representation or warranty by
any other party hereto, except as expressly set forth in this Agreement.

 

  e. Since December 31, 2014, the Company (and its predecessor, if any) has, in
all material respects, timely filed all reports, schedules, forms, statements
and other documents required to be filed by it with the Commission pursuant to
the reporting requirements of the Exchange Act (all of the foregoing filed prior
to the Effective Date, and all exhibits included therein and financial
statements, notes and schedules thereto and documents incorporated by reference
therein being hereinafter referred to as the “SEC Documents”). As of their
respective filing dates, the SEC Documents complied in all material respects
with the requirements of the Exchange Act and the rules and regulations of the
SEC promulgated thereunder applicable to the SEC Documents, and none of the SEC
Documents, at the time they were filed with the Commission, contained any untrue
statement of a material fact or omitted to state a material fact required to be
stated therein or necessary in order to make the statements therein, in the
light of the circumstances under which they were made, not misleading.

 

-6-



--------------------------------------------------------------------------------

  f. Each of the Sellers is relying on the representations set forth in this
Section 6 in engaging in the transaction contemplated hereby, and would not
engage in such transaction in the absence of such representations.

 

  7. MISCELLANEOUS.

 

  a. Except as expressly provided in this Agreement, all of the covenants,
terms, provisions, conditions and agreements contained herein shall be binding
upon and shall inure to the benefit of the successors and assigns of the Company
and each Seller.

 

  b. The provisions of this Agreement shall survive the occurrence of the
Settlement Date.

 

  c. The Company and the Sellers agree to execute any and all documents,
amendments, notices and certificates, and to take any such additional actions,
which may be necessary or convenient to effect the consummation of the
transactions contemplated by this Agreement and further the intent of the
parties hereunder.

 

  d. This Agreement may be amended or modified only by a writing signed by the
Company and each of the Sellers.

 

  e.

THIS AGREEMENT AND THE RIGHTS AND OBLIGATIONS OF THE PARTIES UNDER THIS
AGREEMENT AND ANY DISPUTE OF CLAIMS ARISING IN CONNECTION THEREWITH SHALL BE
GOVERNED BY, AND CONSTRUED AND INTERPRETED IN ACCORDANCE WITH, THE LAW OF THE
STATE OF NEW YORK. With respect to all matters relating to this Agreement, each
of the parties hereto hereby irrevocably and unconditionally (i) submits to the
exclusive jurisdiction of the U.S. District Court for the Southern District of
New York State or, if that court does not have subject matter jurisdiction, in
any State court located in the City and County of New York; (ii) agrees that
such party shall bring any and all claims concerning this Agreement and/or the
transactions contemplated hereunder (whether based on contract, tort or
otherwise) solely in such courts and that such claims shall be heard and
determined exclusively in such courts, (iii) waives, to the fullest extent such
party may effectively do so, the defense of an inconvenient forum, (iv) agrees
that a final judgment of such courts shall be conclusive and may be enforced in
other jurisdictions by suit on the judgment or in any other manner provided by
law, and (v) consents to the service of any process, summons, notice or document
in any such suit, action or proceeding by registered mail addressed to the
addresses specified in Section 7g. below. Nothing herein will affect the right
of any party hereto to serve legal process in any other manner permitted by law
or affect such party’s right to bring any suit, action or proceeding against the
other party or such other party’s property in the courts of other jurisdictions.
EACH PARTY HERETO IRREVOCABLY

 

-7-



--------------------------------------------------------------------------------

  WAIVES ALL RIGHT TO TRIAL BY JURY IN ANY ACTION, PROCEEDING OR COUNTERCLAIM
(WHETHER BASED ON CONTRACT, TORT OR OTHERWISE) ARISING OUT OF OR RELATING TO
THIS FEE LETTER OR THE TRANSACTIONS CONTEMPLATED HEREBY OR THE ACTIONS OF THE
PARTIES HERETO IN THE NEGOTIATION, PERFORMANCE OR ENFORCEMENT HEREOF.

 

  f. This Agreement may be executed in any number of counterparts and by
different parties hereto in separate counterparts, each of which when so
executed shall be deemed to be an original and all of which taken together shall
constitute one and the same agreement. Delivery of an executed signature page to
this Agreement by facsimile transmission or in electronic (e.g., “pdf” or “tif”)
format shall be as effective as delivery of a manually signed counterpart of
this Amendment.

 

  g. Any notice, request, claim, demand or other communication under this
Agreement shall be in writing and shall be delivered by hand, by e-mail or by
overnight courier service to the address for each party listed below, and shall
be deemed to have been given when receipt is acknowledged for personal delivery
or e-mail or one day after deposit with overnight courier service, addressed as
follows:

If to the Company:

Legacy Reserves LP

303 W. Wall Street, Suite 1800

Midland, Texas 79701

Attention:     Bert Ferrara

Email:           bferrara@legacylp.com

with a copy (which shall not constitute notice) to:

Kirkland & Ellis LLP

609 Main Street

Houston, Texas 77002

Attention:     Matthew R. Pacey, P.C.

    Michael P. Fisherman

Email:     matt.pacey@kirkland.com

       michael.fisherman@kirkland.com

If to any Seller:

c/o Fir Tree, Inc.

55 West 46th Street, 29th Floor

New York, NY 10036

Attention:     Brian A. Meyer, General Counsel

Email:           bmeyer@firtree.com

 

-8-



--------------------------------------------------------------------------------

with a copy (which shall not constitute notice) to:

Lowenstein Sandler LLP

1251 Avenue of the Americas

New York, NY 10020

Attention:     Steven E. Siesser, Esq.

Email:           ssiesser@lowenstein.com

 

  h. The obligations and liabilities hereunder of the Company and each Seller
shall be several and not joint (and not joint and several). The execution and/or
delivery of any agreements or documents by the Company and each Seller in
connection with the Settlement, including this Agreement, shall be without
recourse to or warranty by any of their respective Affiliates and with respect
to the other Sellers, as applicable.

 

  i. Each party hereto acknowledges and agrees that it will pay its own costs
and expenses in connection with the negotiation and performance of this
Agreement and the transactions contemplated hereby.

 

  j. If the Settlement Date shall not have occurred on or prior to January 5,
2018, this Agreement may be terminated by either the Sellers, on the one hand,
or the Company, on the other hand, upon written notice to the other parties;
provided, however, that the right to terminate this Agreement under this
Section 7j shall not be available to the Sellers or the Company if they fail to
perform any of their material respective obligations under this Agreement and
such failure causes or results in, the failure of the Settlement Date to occur
on or prior to January 5, 2018. In the event of the termination of this
Agreement as provided in this Section 7j, this Agreement shall forthwith
terminate and this Agreement and the transactions contemplated hereby shall
become void and have no effect, except that nothing herein will relieve any
party from liability for any breach of this Agreement by such party occurring
prior to such termination of any representation, warranty, agreement or covenant
contained herein.

 

[Remainder of the page is left intentionally blank]

 

-9-



--------------------------------------------------------------------------------

COMPANY: LEGACY RESERVES LP By:   Legacy Reserves GP, LLC, its general partner

 

By:  

/s/ James Daniel Westcott

Name:   James Daniel Westcott Title:   Executive Vice President and Chief
Financial Officer

[Signature Page to Note Purchase Agreement]



--------------------------------------------------------------------------------

SELLERS: FIR TREE VALUE MASTER FUND, L.P. By:  

/s/ Brian A. Meyer

Name:   Brian A. Meyer Title:   Authorized Person

 

FIR TREE CAPITAL OPPORTUNITY MASTER FUND, L.P. By:  

/s/ Brian A. Meyer

Name:   Brian A. Meyer Title:   Authorized Person

 

FIR TREE CAPITAL OPPORTUNITY MASTER FUND III, L.P. By:  

/s/ Brian A. Meyer

Name:   Brian A. Meyer Title:   Authorized Person

 

FT SOF IV HOLDINGS, LLC By:  

/s/ Brian A. Meyer

Name:   Brian A. Meyer Title:   Authorized Person

 

FT SOF V HOLDINGS, LLC By:  

/s/ Brian A. Meyer

Name:   Brian A. Meyer Title:   Authorized Person

 

FT SOF VII HOLDINGS, LLC By:  

/s/ Brian A. Meyer

Name:   Brian A. Meyer Title:   Authorized Person

[Signature Page to Note Purchase Agreement]